DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-30 are pending. Claims 1-3 are being examined on the merits. Claims 4-30 are withdrawn.

Response to Restriction Requirement
The Response to Restriction Requirement filed on February 22, 2021 has been entered.

Election/Restrictions
Applicant’s election of Group I (claims 1-3) in the reply filed on February 22, 2021 is acknowledged.
Claims 4-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 22, 2021.
The requirement is still deemed proper is therefore made FINAL.

Information Disclosure Statement
The Information Disclosure Statements submitted February 5, 2019, January 8, 2020 and January 16, 2020 have been considered.
Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01. Specifically, the specification contains an embedded hyperlink at least at para. 8.
Regarding the requirements for nucleotide sequence disclosures, the application must contain the Sequence Listing ASCII text file itself, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
Specific deficiency - The Incorporation by Reference paragraph is missing.


Claim Objections
Claims 1-3 are objected to because of the following informalities: 
Regarding claim 1, the limitation “a … reaction between said … primer with said sample” in l. 1 of each “initiating” clause, should be “a … reaction between said … primer and said sample”.
.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. 
	Eligibility is considered in light of the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) published on January 17, 2019 (84 Fed. Reg. 50) and clarified in the October 2019 Update.
	As can be seen in Figure 1 of the October 2019 Update, eligibility analysis requires one to address the following questions: (i) Step 1 – Is the claim directed to one of the four statutory categories (i.e., process, machine, manufacture or composition of matter); (ii) Step 2A – Is the claim directed to a judicial exception (i.e., a natural phenomenon, law of nature or abstract idea); and (iii) Step 2B – does the claim recite additional elements that amount to significantly more than the judicial exception. In addition, as can be seen in Figure 2 of the October 2019 Update, Step 2A is a two-prong inquiry, with Prong One asking whether the claims recite a 

	In this case, as to Step 1, claims 1-3 are directed to one of the four statutory categories since they are drawn to a process.
	The analysis cannot be streamlined, so the claims are considered with respect to Step 2A.
	With respect to Prong One of Step 2A, claims 1-3 recite a judicial exception. Specifically, in claim 1, the step of determining a reaction differential between said first target-specific primer and said second target-specific primer, is an abstract idea, as is the step in claim 3 of analyzing the reaction differential to determine homozygosity or heterozygosity at the target site. 
	With respect to Prong Two of Step 2A, the claims do not recite additional elements that integrate the judicial exceptions into a practical application for the following reason. In particular, the claims do not recite additional elements that integrate the judicial exceptions into a practical application because the elements in the claim other than the judicial exceptions (i.e., reacting a nucleotide sequence possibly containing an SNP with different primers in different sets of wells and measuring resulting amplification products) constitute insignificant extra-solution activity as described in the 2019 PEG and MPEP 2106.05(g). 

	In this case, claims 1-3 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because only routine and conventional elements are recited in combination with the judicial exceptions. As evidenced by 
Adlerstein (US Patent App. Pub. No. 2012/0171676), reacting a nucleotide sequence possibly containing an SNP with different primers in different sets of wells and measuring resulting amplification products were all performed routinely prior to the effective filing date of the claimed invention (paras. 9, 14, 33, and 65-76). Therefore, the additional elements in claims 1-3 are not non-routine or unconventional.
	In view of the foregoing, claims 1-3 are rejected under 35 U.S.C. 101 as being drawn to a judicial exception without significantly more.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claim 1 recites the limitations “establishing a reference reaction”, “initiating a first reaction” and “initiating a second reaction”. The meaning of “establishing” and “initiating” are unclear. The specification does not define the terms, nor is there a standard meaning in the art. In the context of the claims, “establishing” and “initiating” seem to be roughly equivalent, with each of the limitations appearing to mean something akin to “start a … reaction”. However, it is unclear if this is the intended meaning, or if there is some distinction between the meaning of “establishing” and “initiating”, or if each of “establishing” and “initiating” require different method steps. Since the ordinary artisan would not be able to determine the metes and bounds of the claim, the limitations are indefinite.

Claim 1 recites the limitations “providing a plurality of wells … providing a first target-specific primer in said first set of wells, … providing a second target-specific primer in a second set of wells” and so on. Later on, claim 1 recites “isolating reactions within said plurality of wells”. The meaning of this “isolating” step is unclear. It seems that dividing the primers and other reaction components into different sets of wells, which is previously recited in claim 1, would inherently result in the reactions being isolated within the plurality of wells. The specification teaches a step of adding an immiscible fluid over the wells to isolate the reactions 

Claims 2-3 depend from and incorporate the limitation of claim 1. Consequently, claims 2-3 contain the same indefiniteness issues as claim 1. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Adlerstein (US Patent App. Pub. No. 2012/0171676) in view of Zhang1 (Establishment and application of a real-time loop-mediated isothermal amplification system for the detection of CYP2C19 polymorphisms, Scientific Reports, 6:26533, pp. 1-7, June 2016).

Regarding independent claim 1, Adlerstein teaches …
A method of detecting single nucleotide polymorphisms in nucleotide sequences, said method comprising: providing a plurality of wells comprising a first set of wells, a second set of wells, and a third set of wells (para. 9: “method for the detection of point mutations”; para. 33: “the method of the invention is applied also to … SNPs”; para. 14: “obtaining a nucleic acid sample”; para. 65, Table 1 – para. 66: “sample tube … 1-3, 4-6, 7-9, 10-12, 13-15, 16-19 [i.e. 6 sets of wells] … [d]ispense … reaction mix in the strip”);
providing a first target-specific primer in said first set of wells, wherein said first target-specific primer matches a wild-type allele (paras. 15 and 19: “contacting said nucleic acid sample, in appropriate reaction conditions … said primers comprising … (iv) a non-extensible moiety able to selectively recognize and hybridize to the WT sequence of nucleic acid molecule”; para. 27: “the non-extensible moiety is a self-annealed non extensible primer”);

providing a reference primer targeting a reference sequence in said third set of wells to target a conserved region in a targeted genome (paras. 15 and 17: “contacting said nucleic acid sample, in appropriate reaction conditions … said primers comprising … (ii) … oligonucleotide sequences … designed to hybridize downstream of the point mutation, or … upstream of the point mutation”);
adding a sample nucleotide sequence into said wells; isolating reactions within said plurality of wells (Table 1; para. 67: “prepare serial dilutions of the target”; para. 68: “add 5 uL of target dilutions to the strips, in triplicate”);
establishing a reference reaction between said reference primer and said reference sequence; initiating a first reaction between said first target-specific primer with said sample nucleotide sequence; initiating a second reaction between said second target-specific primer with said sample nucleotide sequence (para. 71: “[p]rogram the turbidimeter … for incubation at constant temperature and real time monitoring of turbidity, in order to obtain a constant reaction temperature of 66°C for 1 hour”; para. 72: “[p]ut the strips in the instrument … [s]tart the program”);


	Adlerstein does not teach wherein the second target-specific primer has a 5' sequence different from said first target-specific primer. However, Zhang teaches this limitation (e.g., Table 1, CYP2C19*2 allele, RT-LAMP primers, FIP and BIP primers).

	Prior to the effective filing date of the claimed invention, it would have been prima facie obvious to practice the method of Adlerstein and incorporate the primer design of Zhang. Adlerstein teaches a need for rapid point of care testing methods with high sensitivity. The ordinary artisan would have been motivated to try different wild-type and SNP targets in the Adlerstein method to determine if the Adlerstein method has an appropriate speed and sensitivity for the desired point of care testing application. In conjunction with trying different target nucleic acids, the ordinary artisan would have to design primers that can distinguish wild-type and SNP alleles in LAMP reactions. LAMP primer design is well-known in the art, and Zhang additionally provides guidelines on LAMP primer optimization for SNP detection (p. 2, bottom para. through p. 3, bottom para.), including primers that are designed to contain either an SNP or corresponding WT nucleotide at the 5’ terminus (p. 2, bottom para.). The ordinary artisan 

	Regarding dependent claim 2, Adlerstein additionally teaches providing said first target-specific primer (claim 29 step (iv)) and a known concentration of a wild-type DNA having said wild-type allele into a fourth set of wells (para. 65: “[p]repare the mix for at least 17 samples, comprising 3 negative control (7e3 [copies]/µl wild type plasmid) …”.

	Regarding dependent claim 3, Adlerstein additionally teaches analyzing said reaction differential to determine whether said sample nucleotide sequence is homozygous for said wild-type allele, homozygous for said single nucleotide polymorphism allele, or heterozygous for said single nucleotide polymorphism allele (claim 41 teaches determining whether the target site is homozygous or heterozygous for the point mutation; para. 76: “if the target in the reaction is WT, the [primers] will not anneal … resulting in no amplification”). The ordinary artisan would recognize the para. 76 disclosure as providing for the determination that the target site is homozygous for WT.

	In view of the foregoing, claims 1-3 are prima facie obvious over Adlerstein in view of Zhang.

Conclusion
Claims 1-3 are being examined, and are rejected. Claims 1-3 are objected to. Claims 4-30 are withdrawn. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN GREENE whose telephone number is (571)272-3240.  The examiner can normally be reached on M-Th 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.L.G./Examiner, Art Unit 1637                                                                                                                                                                                                         
/ANGELA M. BERTAGNA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Zhang was cited in the Information Disclosure Statement submitted January 8, 2020.